OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB NUMBER:3235-0167 Expires: October 31, 2007 Estimated average burden hours per response .. .1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 2-97732 TECHNOLOGY GENERAL CORPORATION (Exact name of registrant as specified in its charter) 12 CORK HILL ROAD FRANKLIN, NEW JERSEY 07416 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) COMMON STOCK AND COMMON STOCK CLASS A (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) x Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 417 Pursuant to the requirements of the Securities Exchange Act of 1934 (Name of registrant as specified in charter) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Technology General Corporation Date: June 25, 2007 By: /s/Charles J. Fletcher Charles J. Fletcher President/Chairman SEC2069(12-04) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
